DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the computing system.  The disclosure states that the computing system 103 may control the operation of the compressor 102 based on a current velocity of the vehicle.[0044]
Claims 2-12 are dependent upon claim 1.
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: computing system. The disclosure states that in some examples, the computing system 103 may determine an amount, concentration, or distribution of traffic, and determine whether or not to close off a flow of the fluid or the compressed air through the second valve 154, based on the amount, concentration, or distribution of traffic and/or predicted traffic.[0043]
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: one or more processors. The disclosure states one or more processors of the vehicle may determine a current velocity of the vehicle.[0074]
Claims 14-20 are dependent upon claim 13.
Claim Objections
Claim 16 is objected to because of the following informalities:  double commas in line 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baldovino (US 2021/0331651).
Regarding claim 1, Baldovino figures 1-5 and 9 teach an apparatus on a vehicle, comprising: 
one or more sensors (40 lidar sensor, 34 sensor window); 
one or more nozzles (36, 38, 78, 80) configured to output fluid to clean the respective one or more sensors; and 
a compressor (72 pressurized air source) configured to generate the fluid, the compressor being in fluid communication with the one or more nozzles; 
one or more processors (102 computer, a processor and a memory).[0022-25][0050] 
Baldovino teaches vehicle 30 includes the speedometer 106. The speedometer 106 may be any sensor suitable for measuring the speed of the vehicle 30.  The computer is programmed to change a pressure of the pressurized-air source based on a speed of a vehicle including the sensor window thereby reading on a memory storing instructions that, when executed by the one or more processors, cause the system to perform: determining a current velocity of the vehicle; controlling an operation of the compressor based on the current velocity of the vehicle.[0020-21][0052]
Regarding claim 13, Baldovino figures 1-5 and 9 teaches a method, comprising: 
generating, by a compressor (72 pressurized air source) of a vehicle, a fluid; [0033]
determining a current velocity of the vehicle; [0052]
controlling an operation of the compressor based on the current velocity of the vehicle; [0020-25] and 
outputting, by one or more nozzles in fluid communication with the compressor, the fluid to one or more respective sensors to clean the respective one or more sensors.[0022]
Baldovino teaches vehicle 30 includes the speedometer 106. The speedometer 106 may be any sensor suitable for measuring the speed of the vehicle 30 thereby reading on determining a current velocity of the vehicle.[0052]
The computer is programmed to change a pressure of the pressurized-air source based on a speed of a vehicle including the sensor window thereby reading on controlling an operation of the compressor based on the current velocity of the vehicle.[0020]
A sensor apparatus 32 of a vehicle 30 includes a sensor window 34; a first nozzle 36 adjacent to the sensor window 34 and oriented to blow across the sensor window 34 thereby reading on outputting, by one or more nozzles in fluid communication with the compressor, the fluid to one or more respective sensors to clean the respective one or more sensors.[0022]
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 6, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldovino (US 2021/0331651) as applied to claim 1 above, and further in view of Klockner (DE 102020202570 A1).
Regarding claim 2, Baldovino figure 4 teaches a reservoir (76 pressurized chamber) disposed between the compressor (72)  and a respective nozzle of the one or more nozzles (36, 38, 78, 80), the reservoir configured to store an amount of the fluid.
As to the instructions further cause the system to perform: determining whether a sensor of the one or more sensors is to be cleaned, Baldovino teaches when sensor lenses, covers, and the like become dirty, smudged, etc., sensor operation can be impaired or precluded.[0001] 
Baldovino teaches the computer is programmed to change a pressure of the pressurized-air source based on a speed of a vehicle including the sensor window.[0021] Baldovino further teaches the memory of the computer 102 stores executable instructions for performing the steps of the process 1000 and/or programming can be implemented in structures such as mentioned above. As a general overview of the process 1000, the computer 102 receives speed data from the speedometer 106 and changes a pressure of the pressurized-air source 72 based on a speed of the vehicle 30. Specifically, the computer 102 can set the pressure of the pressurized-air source 72 at a first, comparatively lower pressure in response to the speed of the vehicle 30 being below a threshold, and the computer 102 can set the pressure of the pressurized-air source 72 at a second, comparatively higher pressure in response to the speed of the vehicle 30 being above the threshold. The first pressure and the second pressure can be chosen from a plurality of preset, discrete pressure levels for the pressurized-air source 72. Using the threshold can provide an optimum use of the discrete pressure levels thereby suggesting in response to determining that the sensor is to be cleaned, and in response to the fluid pressure inside the reservoir satisfying a threshold pressure, expelling a portion of the fluid from a respective nozzle of the nozzles towards the sensor.[0053]
Baldovino is silent to a pressure sensor configured to determine a fluid pressure inside the reservoir.
Klockner is directed towards a vehicle cleaning device wherein figure 1 teaches the compressed air reservoir 4 has a pressure sensor 17 to monitor the pressure.
It would have been obvious to one of ordinary skill in art before the effective filing date of the present invention to provide a pressure sensor on the compressed air reservoir to monitor the pressure.
Regarding claim 6, Baldovino teaches the computer is programmed to change a pressure of the pressurized-air source based on a speed of a vehicle including the sensor window thereby reading on the controlling the operation of the compressor comprises determining an operating pressure range of the compressor based on the current velocity of the vehicle.[0020]
Regarding claim 14, Baldovino figure 4 teaches a reservoir (76 pressurized chamber) disposed between the compressor (72)  and a respective nozzle of the one or more nozzles (36, 38, 78, 80), the reservoir configured to store an amount of the fluid.
As to determining whether a sensor of the one or more sensors is to be cleaned, Baldovino teaches when sensor lenses, covers, and the like become dirty, smudged, etc., sensor operation can be impaired or precluded.[0001] 
Baldovino teaches the computer is programmed to change a pressure of the pressurized-air source based on a speed of a vehicle including the sensor window.[0021] Baldovino further teaches computer 102 can set the pressure of the pressurized-air source 72 at a first, comparatively lower pressure in response to the speed of the vehicle 30 being below a threshold, and the computer 102 can set the pressure of the pressurized-air source 72 at a second, comparatively higher pressure in response to the speed of the vehicle 30 being above the threshold. The first pressure and the second pressure can be chosen from a plurality of preset, discrete pressure levels for the pressurized-air source 72. Using the threshold can provide an optimum use of the discrete pressure levels thereby suggesting in response to the fluid pressure inside the reservoir satisfying a threshold pressure, expelling a portion of the fluid from a respective nozzle of the nozzles towards the sensor.[0053]
Baldovino is silent to a pressure sensor configured to determine a fluid pressure inside the reservoir.
Klockner is directed towards a vehicle cleaning device wherein figure 1 teaches the compressed air reservoir 4 has a pressure sensor 17 to monitor the pressure.
It would have been obvious to one of ordinary skill in art before the effective filing date of the present invention to provide a pressure sensor on the compressed air reservoir to monitor the pressure.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Condron (US 2020/0275004) is directed towards a vehicular camera wherein a wiping element and motor control may be responsive to detection of dirt or debris or the like at the cover element. For example, responsive to detection (such as via processing of image data captured by the camera) that presence of dirt or ice or debris at the cover element exceeds a threshold amount, a controller may automatically control the motor and cause the motor speed to reduce or slow down (and optionally may increase the drive torque of the motor), and may control the wiping element to move the wiping element into engagement or contact with the cover element.[0047]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTI J TATE-SIMS whose telephone number is (571)272-1722. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CRISTI J. TATE-SIMS
Primary Examiner
Art Unit 1711



/CRISTI J TATE-SIMS/Primary Examiner, Art Unit 1711